INTREPID CAPITAL MANAGEMENT FUNDS TRUST RULE 18f-3 MULTIPLE CLASS PLAN on behalf of the Intrepid Small Cap Fund Intrepid Capital Management Funds Trust (the “Trust”), on behalf of one of its series, the Intrepid Small Cap Fund (the “Fund”), has elected to rely on Rule 18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”), in offering multiple classes of shares of the Fund. A majority of the Board of Trustees of the Trust (the “Board of Trustees”), including a majority of the
